DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “strained a-axis oriented barium titanate (BTO) film formed on the strain control layer, wherein a short, a-axis for BTO crystals in the film are normal to a plane defined by a surface of the silicon substrate in contact with the strain control layer, and wherein a long, c-axis for BTO crystals in the film are: parallel to the plane, and in a direction defined by a substrate flat of the silicon substrate,” as recited in claim 1,  “a strained a-axis oriented barium titanate (BTO) film formed on[[ a]] the layer of barium stannate wherein a short, a-axis for BTO crystals in the film are normal to a plane defined by a surface of the substrate in contact with the relaxed layer, and wherein a long, c-axis for BTO crystals in the film are: parallel to the plane, and in a direction defined by a substrate flat of the substrate,” as recited in claim 9, and  “growing a seed layer of strontium titanate (STO) on the silicon substrate; growing a strain control layer on the seed layer; and growing a layer of a-axis oriented barium titanate (BTO) on the strain control layer,” as recited in claim 10 respectively.
Claims 2-8 and 11-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 10, 2022